Citation Nr: 1623193	
Decision Date: 06/09/16    Archive Date: 06/21/16

DOCKET NO.  08-21 654	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to an initial increased rating for anxiety disorder, not otherwise specified, rated 30 percent disabling from July 22, 2006 to March 1, 2010, 
50 percent disabling from March 2, 2010 to October 8, 2013, and 70 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran had active service from July 2002 to July 2006.

This matter came before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted entitlement to service connection for anxiety disorder, not otherwise specified, assigning a 30 percent disability rating, effective July 22, 2006.  

In November 2011, the Board, in pertinent part, denied entitlement to a disability rating in excess of 30 percent for anxiety disorder, not otherwise specified.  That decision was appealed to the United States Court of Appeals for Veterans Claims (Court).  In a February 2013 Memorandum Decision, the Court vacated the Board's decision and remanded it to the Board for further development and readjudication in compliance with the directives specified.  In September 2013, the issue was remanded by the Board for further action consistent with the Memorandum Decision.  

In a November 2013 rating decision, the Appeals Management Center (AMC) assigned a 50 percent disability rating, effective March 2, 2010, and a 70 percent disability rating, effective October 9, 2013.  


FINDING OF FACT

1.  On May 13, 2016, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran, through his authorized representative, that a withdrawal of this appeal is requested.



CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran (or his authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the Veteran or by his authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, through his authorized representative, has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
PAUL SORISIO
	Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


